MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                FILED
regarded as precedent or cited before any                                   Dec 30 2019, 9:28 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David K. Payne                                           Curtis T. Hill, Jr.
Braje, Nelson & Janes, LLP                               Attorney General of Indiana
Michigan City, Indiana
                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of: K.B., J.K.E.,                          December 30, 2019
J.E. & K.E. (Minor Children),                            Court of Appeals Case No.
Children Alleged to be Children                          19A-JC-1956
In Need of Services,                                     Appeal from the LaPorte Circuit
and                                                      Court
                                                         The Honorable Thomas Alevizos,
A.E. (Mother),                                           Judge
Appellant-Respondent,                                    The Honorable W. Jonathan
                                                         Forker, Magistrate
        v.                                               Trial Court Cause Nos.
                                                         46C01-1806-JC-72
Indiana Department of                                    46C01-1806-JC-73
Child Services,                                          46C01-1806-JC-74
                                                         46C01-1806-JC-75
Appellee-Petitioner



Baker, Judge.
Court of Appeals of Indiana | Memorandum Decision 19A-JC-1956 | December 30, 2019                   Page 1 of 11
[1]   A.E. (Mother) appeals the trial court’s order finding her four children to be

      children in need of services (CHINS), arguing that the evidence is insufficient to

      support the adjudication. Finding the evidence sufficient, we affirm.


                                                           Facts      1




[2]   Mother has four children: K.B., born in May 2008; J.K.E., born in June 2010;

      J.E., born in May 2015; and K.E., born in May 2017 (collectively, the

      Children). B.E. (Father) is the father of J.K.E., J.E., and K.E., and is married

      to Mother.2


[3]   Mother, Father, and the Children lived together in the marital home. In May

      2018, Father became angry at Mother after seeing some text messages on her

      phone and hit her in the head in the presence of the older two children. As a

      result of the incident, Father was charged with Level 6 felony domestic battery.


[4]   At some point in June 2018, Mother and Father began arguing again. Mother

      was afraid that the arguments would escalate, so she left the home and went to

      a hotel. On June 16, 2018, Father found the Children home alone. He became

      angry and punched a mirror, breaking the mirror and injuring his hand. Father




      1
        We remind counsel for the State that Indiana Appellate Rule 46(A)(6)(c) states that the statement of facts in
      an appellate brief “shall be in narrative form and shall not be a witness by witness summary of the
      testimony.” While that section relates specifically to the appellant’s brief, Rule 46(B) states that the
      appellee’s brief “shall conform to Section A of this Rule” with certain exceptions not relevant here.
      2
          Neither Father nor the father of K.B. participates in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1956 | December 30, 2019                  Page 2 of 11
      called maternal grandmother (Grandmother) to ask her to get the Children so

      that he could go to the hospital for treatment of his injury.


[5]   At some point on June 16, 2018, Mother came to Grandmother’s home to get

      the Children but Grandmother refused to let them leave with her. Therefore,

      Mother called the police, and at some point during the day, a report alleging

      neglect or abuse was made to the Department of Child Services (DCS). While

      police were there, Mother changed K.E.’s diaper and noticed a severe diaper

      rash that she claims appeared overnight; she believed it was severe enough that

      it required a trip to the emergency room.3


[6]   Mother told the DCS Family Case Manager (FCM) that she has struggled for

      years with an opiate addiction and had a prescription for Suboxone to help her

      with that struggle. The FCM did a drug screen on Mother on June 16, and

      while it was negative for Suboxone, it was positive for amphetamine and

      methamphetamine. Father’s drug screen that same day was positive for

      amphetamine, methamphetamine, THC, cocaine, and opiates. DCS removed

      the Children from their parents’ care and custody and placed them in relative

      care with Grandmother.


[7]   On June 18, 2018, DCS filed a petition alleging that the Children were CHINS.

      At a hearing that occurred the next day, the trial court ordered the parents to

      submit to drug screens. Despite that order, neither Mother nor Father




      3
          Eventually, K.E. received medical treatment and a prescription ointment for the diaper rash.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1956 | December 30, 2019                  Page 3 of 11
       submitted to any more drug screens before the factfinding hearing occurred on

       September 4, 2018.


[8]    After the Children were placed with Grandmother, she was authorized to

       supervise their visits with Mother and Father. At some point, DCS changed the

       visits to be supervised by an agency. Grandmother reported to a service

       provider in July that both parents had left the state to “‘get their life together’”

       before spending time with the Children, though they did have phone

       conversations with the Children while they were gone. Tr. Vol. II p. 53.

       Evidently, despite what they had told Grandmother, the parents did not

       actually leave the state. They were aware that they could have supervised visits

       at an agency but continued to contact the Children only over the phone. At the

       time of the factfinding hearing, the parents had had no face-to-face contact with

       the Children in six weeks.


[9]    At the time of the factfinding hearing, Mother was living in the marital home.

       Father had left the home at Mother’s insistence several days earlier when he

       was charged with possession of an unlawful syringe. Mother testified that if she

       were to be screened on the day of the hearing, she would be clean. On

       September 5, 2018, the trial court found the Children to be CHINS without

       issuing any findings of fact or conclusions of law.


[10]   A dispositional hearing was held on September 26, 2018. At that hearing, it

       was reported that despite Mother’s testimony, the drug screen she completed on

       the day of the factfinding hearing had tested positive for methamphetamine.


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1956 | December 30, 2019   Page 4 of 11
       Mother and Father submitted to another drug screen on September 13, 2018,

       and they both tested positive for methamphetamine, THC, cocaine, and heroin.

       The trial court ordered Mother and Father to participate in substance abuse

       treatment, individual therapy to address domestic violence, and random drug

       screens.


[11]   Mother appealed in October 2018. In May 2019, this Court entered a

       memorandum opinion remanding the case for the trial court to enter written

       findings of fact and conclusions of law as required by Indiana Code section 31-

       34-19-10. In re K.B., No. 18A-JC-2603 (Ind. Ct. App. May 28, 2019).


[12]   On remand, the trial court entered amended factfinding and dispositional orders

       on July 23, 2019. The amended factfinding order focused on the parents’

       history and ongoing substance abuse, noting that they both tested positive for

       illegal substances on June 16, 2018, when the Children were in Father’s care

       (after he found them home alone) and Mother wanted to take the children into

       her care (though Grandmother refused). The trial court found that their “drug

       use is more than an isolated, one-time event; instead, their use is indicative of a

       serious drug addiction problem which requires treatment. Coercive

       intervention of the Court is necessary before serious tragedy befalls any of the

       children.” Appealed Fact-Finding Order p. 4.


[13]   The trial court also expressed concern about violence and anger in the home:


               There can be no doubt that the 2 older children witnessing Father
               hit mother had a negative impact on them. Then, in June, 2018,
               after Father was released from jail on the domestic battery
       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1956 | December 30, 2019   Page 5 of 11
        charge, he and Mother got into an argument. Although Mother
        tended to downplay the seriousness or severity of this argument
        in her testimony at the hearing, it was serious enough to cause
        her to leave the marital home and stay at a hotel. It was also
        serious enough to lead Mother to observe that the argument
        scared the children. The concern is that the parents have
        unresolved anger issues with each other that need to be addressed
        with therapy or other services which they have not attempted to
        address on their own.


        In addition to the domestic battery and argument incidents noted
        above, Father, in a fit of anger towards Mother, then broke the
        bathroom mirror with his fist . . . . And, although the evidence
        does not indicate whether the children witnessed it, it appears
        that the children were at least home when Father broke the
        mirror.


        It thus appears that the anger issue is not limited to an isolated,
        one-time domestic battery event, but that it is an ongoing,
        festering issue which, if left unchecked and untreated, will only
        further negatively impact the children’s emotional and mental
        health, if not also their physical well-being.


Id. at 4-5 (paragraph breaks added). Finally, the trial court noted its skepticism

regarding Mother’s testimony that K.E.’s severe diaper rash had developed

overnight: “common sense and experience dictates [sic] that a rash with such

severity did not develop in an hour or two before the children were discovered

home alone. . . . The real issue is that neither parent had a clue that [K.E.] had

diaper rash, much less severe diaper rash . . . .” Id. at 5. Mother now appeals.




Court of Appeals of Indiana | Memorandum Decision 19A-JC-1956 | December 30, 2019   Page 6 of 11
                                    Discussion and Decision
[14]   Our Supreme Court has explained the nature of a CHINS proceeding and

       appellate review of a CHINS finding as follows:


               A CHINS proceeding is a civil action; thus, “the State must
               prove by a preponderance of the evidence that a child is a
               CHINS as defined by the juvenile code.” In re N.E., 919 N.E.2d
               102, 105 (Ind. 2010). We neither reweigh the evidence nor judge
               the credibility of the witnesses. Egly v. Blackford County Dep’t of
               Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992). We consider
               only the evidence that supports the trial court’s decision and
               reasonable inferences drawn therefrom. Id. We reverse only
               upon a showing that the decision of the trial court was clearly
               erroneous. Id.


               There are three elements DCS must prove for a juvenile court to
               adjudicate a child a CHINS. DCS must first prove the child is
               under the age of eighteen; DCS must prove one of eleven
               different statutory circumstances exist that would make the child
               a CHINS; and finally, in all cases, DCS must prove the child
               needs care, treatment, or rehabilitation that he or she is not
               receiving and that he or she is unlikely to be provided or accepted
               without the coercive intervention of the court. In re N.E., 919
               N.E.2d at 105.


       In re K.D., 962 N.E.2d 1249, 1253-54 (Ind. 2012) (footnote and internal header

       omitted).


[15]   Here, DCS alleged that the Children were CHINS pursuant to Indiana Code

       section 31-34-1-1, which provides as follows:




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1956 | December 30, 2019   Page 7 of 11
               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:

               (1)     the child’s physical or mental condition is seriously
                       impaired or seriously endangered as a result of the
                       inability, refusal, or neglect of the child’s parent, guardian,
                       or custodian to supply the child with necessary food,
                       clothing, shelter, medical care, education, or
                       supervision . . . ; and

               (2)     the child needs care, treatment, or rehabilitation that:

                       (A)      the child is not receiving; and

                       (B)      is unlikely to be provided or accepted without the
                                coercive intervention of the court.


       Our Supreme Court has interpreted this provision to require “three basic

       elements: that the parent’s actions or inactions have seriously endangered the

       child, that the child’s needs are unmet, and (perhaps most critically) that those

       needs are unlikely to be met without State coercion.” In re S.D., 2 N.E.3d 1283,

       1287 (Ind. 2014).


[16]   Mother argues that the evidence is insufficient to establish that the Children’s

       physical or mental condition is seriously endangered as a result of the actions of

       their parents. We disagree.


[17]   First, there is evidence in the record of the parents’ serious, ongoing substance

       abuse. On the day the Children were removed, Mother tested positive for

       amphetamine and methamphetamine and Father tested positive for

       amphetamine, methamphetamine, THC, cocaine, and opiates. In the months


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1956 | December 30, 2019   Page 8 of 11
       leading up to the factfinding hearing, both parents refused to submit to further

       court-ordered drug screens. At the factfinding hearing, Mother testified that she

       would test clean if she were screened that day. But it was revealed at the

       subsequent dispositional hearing that in fact, Mother had tested positive for

       methamphetamine on the day of the factfinding hearing. Then, just over a

       week later, both parents tested positive for methamphetamine, THC, cocaine,

       and heroin.


[18]   Mother argues that there is no evidence that she used drugs in the presence of or

       near the Children. But DCS is not required to make such a showing to support

       a CHINS adjudication. This Court has considered and dismissed a similar

       argument in In re Des.B., noting that the mother was “an extensive drug user”

       and concluding that her “extensive drug use could affect her ability to parent

       and her children’s well-being and safety in the home.” 2 N.E.3d 828, 837-38

       (Ind. Ct. App. 2014) (internal quotation marks omitted). We echo those same

       concerns in this case given the many serious, addictive, and behavior- and

       judgment-altering substances at issue.


[19]   Furthermore, as noted by the trial court, on the day Grandmother refused to

       release the Children into the care of Mother, causing Mother to call the police

       in an attempt to get the Children back, Mother tested positive for amphetamine

       and methamphetamine. And that same day, the Children had been in Father’s

       care—a day when he, too, tested positive for multiple illegal substances. Under

       these circumstances, we have little difficulty concluding that the Children’s



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1956 | December 30, 2019   Page 9 of 11
       physical or mental condition is seriously endangered as a result of Mother’s and

       Father’s substance abuse.


[20]   Second, with respect to domestic violence, the record shows that Father hit

       Mother in front of the Children, leading to a domestic battery charge; several

       days later, Father and Mother had such a serious argument that it scared the

       Children and necessitated Mother checking into a hotel; a few days later,

       Father became so angry when he found the Children home alone that he

       punched and broke a mirror, causing an injury that was serious enough that he

       had to go to the hospital for treatment.


[21]   Mother’s attempt to deflect and reframe by focusing only on the “isolated”

       physical altercation is unpersuasive. Appellant’s Br. p. 12. There is sufficient

       evidence supporting the trial court’s conclusion that there is “an ongoing,

       festering issue” of anger and domestic violence that must be addressed to keep

       the Children safe. Appealed Fact-Finding Order p. 5. It is well established that

       a child’s exposure to domestic violence is serious and traumatic and can

       support a CHINS finding. E.g., In re N.E., 919 N.E.2d at 105; see also In re E.M.,

       4 N.E.3d 636, 644-45 (Ind. 2014) (“A lack of beatings therefore does not equate

       to a lack of abuse, nor does the children’s tender age equate to a lack of harm.

       Infants as young as fifteen months exhibit behavioral disturbances from spousal

       violence,” including symptoms akin to post-traumatic stress disorder in adults.)


[22]   The fact that in this case, the Children have not yet experienced physical or

       lasting emotional harm does not mandate a different result. We need not wait


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1956 | December 30, 2019   Page 10 of 11
       until a child is physically or emotionally harmed to intervene; instead, a child is

       a CHINS if his or her physical or emotional condition is seriously endangered.

       E.g., In re R.P., 949 N.E.2d 395, 401 (Ind. Ct. App. 2011). Here, we find that

       the trial court did not err by concluding that the evidence supported precisely

       that conclusion.


[23]   Finally, as to K.E.’s severe diaper rash, Mother insists that the rash appeared

       overnight. The trial court did not find that testimony to be credible given the

       severity of the rash, and we will not second-guess that assessment. It may be

       true that the rash, standing alone, would not support a CHINS finding, but

       here, it is accompanied by a wealth of other evidence of the serious

       endangerment of the Children’s physical and emotional well-being.


[24]   In sum, we find the evidence sufficient to support the trial court’s conclusion

       that the Children are CHINS.


[25]   The judgment of the trial court is affirmed.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1956 | December 30, 2019   Page 11 of 11